Citation Nr: 1616810	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease with mild spondylosis of the lumbar and thoracolumbar junction, currently rated as 20   percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing is of record.  The Board remanded this matter in January 2014.

In a March 2015 rating decision, the Agency of Original Jurisdiction (AOJ) awarded an increased 20 percent rating for the lumbar spine disability, effective November 17, 2008, the date of receipt of the claim for an increased rating.  

Additionally, although a claim for a TDIU was denied in June 2010, subsequent     to that time the Veteran has again alleged that he cannot work due to his back disability.  Accordingly, a claim for a TDIU due to a low back disability has been reasonably raised, and such claim has been included on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board observes that a number of other issues have been certified to the Board by the AOJ.  However, the Veteran has requested a Board hearing on those issues and is currently awaiting the scheduling of a hearing date to be assigned by the RO.  Therefore, those issues will be the subject of a later Board decision, as necessary.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At no time during the period on appeal has the Veteran's lumbar spine disability been manifested by limitation of forward flexion to 30 degrees or by favorable ankylosis of the thoracolumbar spine, nor incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected lumbar spine disability are met as of October 21, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in December 2008.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was most recently afforded a VA examination in January 2015.  He has not asserted that his low back disability has worsened since that time.

Additionally, the January 2014 remand instructions were substantially complied with.  In this regard, the AOJ obtained outstanding VA treatment records and provided the Veteran a relevant VA examination in January 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Finally, the Veteran was afforded a hearing before the Board in October 2013, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified    the issue and the Veteran testified as to the relevant events, symptomatology, and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim for an increased rating and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Veteran is seeking a rating in excess of 20 percent for his low back disability.

Preliminarily, the Board notes that the issues of radiculopathy of the left and right lower extremities have been separated out from the increased rating claim being decided herein.  While the Veteran has appealed those ratings, those claims are currently awaiting a hearing pursuant to the Veteran's request in his substantive appeal of those issues.  As such, symptomatology related to his radiculopathy will not be considered when evaluating his low back disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.
App. 32 (2011).

Service connection for a low back disability, then characterized as a lumbar spine strain with evidence of some old hypertrophic changes at T-12, L-1, and L-2 levels, was established in a January 1977 rating decision.  The current claim for an increased rating was received on November 17, 2008. 

The Veteran's low back disability, now characterized as degenerative disc disease with mild spondylosis of the lumbar and thoracolumbar junction, is rated under    the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula assigns a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion  of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. 

Intervertebral disc syndrome may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) pursuant to Diagnostic Code 5243. Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a (2015).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician        and treatment by a physician. C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After a review of the record, the Board finds that at no time during the period        on appeal is a rating in excess of 20 percent warranted for the orthopedic manifestations of the Veteran's low back disability, as the objective evidence      does not show forward flexion of the thoracolumbar spine limited to 30 degrees     or less, or favorable ankylosis.  On the contrary, VA examinations in May 2009,  May 2010, and January 2015, show forward flexion of the thoracolumbar spine limited to no worse than 45 degrees, with no additional loss of function or range of motion with repetition.  Those examination reports also document movement of the thoracolumbar spine or otherwise expressly note that there is no ankylosis of the thoracolumbar spine.  Thus, the VA examinations dated in May 2009, May 2010, and January 2015 do not support a higher rating based on either forward flexion limited to 30 degrees or ankylosis of the thoracolumbar spine.

Furthermore, while there was evidence of pain on motion beginning at 35 degrees during the January 2015 VA examination when the Veteran demonstrated forward flexion limited to 45 degrees, he stated that he no longer has flare-ups, instead, reported that he now has constant pain.  Thus, he would not be more severely limited during flare-ups due to pain, as they do not occur.  Conversely, while the Veteran did report flare-ups of his spine disability during the earlier May 2009 and May 2010 VA examinations, he exhibited forward flexion of the thoracolumbar spine to 90 degrees during each of those examinations, and the objective record does not support that during those flare-ups the Veteran would be limited to 30 degrees or less.  Thus, even considering flare-ups and complaints of pain, the Veteran did not at any time exhibit forward flexion of the thoracolumbar spine limited to 30 degrees or less during the period on appeal.

Relevant VA treatment notes document complaints of chronic back pain, but are negative for specific range of motion findings, including evidence of forward thoracolumbar flexion limited to 30 degrees or ankylosis of the thoracolumbar spine.  Indeed, even at times when the Veteran presented for emergency treatment due to back pain, he was not noted to have forward flexion limited to 30 degrees or less or ankylosis of the thoracolumbar spine.  On the contrary, in June 2013, when the Veteran reported worsening back pain, physical examination revealed "normal range of motion of spine."  In January 2014, during treatment for an exacerbation of back pain, it was noted that the Veteran was able to flex, extend, laterally bend, and laterally rotate his spine.  The Board acknowledges that in December 2009, range of motion of the spine was noted as being severely limited in all directions.  However, findings in degrees were not recorded and, thus, that evidence cannot serve as the basis for a higher rating.

Absent evidence of ankylosis of the thoracolumbar spine or forward flexion limited  to 30 degrees, even considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning a higher schedular rating under the General Rating Formula in excess of the currently-assigned 20 percent disability rating assigned for the Veteran's thoracolumbar spine disability.   See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Turning to the possibility of entitlement to a higher rating based on application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), the Board notes that the Veteran has been diagnosed with intervertebral disc syndrome, as noted in the January 2015 VA examination report.  Indeed, he has been separately rated for radiculopathy of the lower extremities secondary to his IVDS.  However, the evidence does not reflect that during the course of the claim, the Veteran has suffered incapacitating episodes     of disc disease requiring bed rest prescribed by a physician and treatment by a physician totaling at least four weeks over the course of a 12-month period.  The Board recognizes the notation in the May 2010 VA examination report that during periods of flare-ups, the Veteran is "limited to bed rest during these episodes."  However, the record does not show that any claimed episodes of bed rest were prescribed by a physician.  VA treatment records show that even on the occasions when the Veteran sought emergency VA treatment for exacerbations of his low back disability, he was not prescribed bed rest by a physician.  Thus, the provisions of Diagnostic Code 5243 and the IVDS Formula do not provide for a higher rating.  38 C.F.R. § 4.71a.  Moreover, the combined evaluation for the Veteran's orthopedic (back) and neurological manifestations (radiculopathy of lower extremities) exceeds 40 percent, and is more favorable than rating the Veteran based on incapacitating episodes.

In addition, the Board has considered whether a separate rating is warranted for      any associated neurological disability, other than radiculopathy of the lower extremities, for which the Veteran is already separately rated.  During the May     2009 VA examination, the examiner noted symptoms of incontinence, urinary frequency, and urinary urgency, but noted that the Veteran's significant prostate history as a likely cause.  Thereafter, however, the Veteran did not report those symptoms during his May 2010 VA examination, and no similarly neurologic abnormalities were found during the January 2015 VA examination, except for erectile dysfunction attributable to prostate surgery.  Similarly, the Veteran generally denied neurologic abnormalities other than radiculopathy during VA treatment, including in June 2013 and January 2014, except in the context of his prostate treatment.  In sum, the evidence of record does not reflect objective findings of a distinct neurological disability associated with the Veteran's low back disability,  other than radiculopathy of the bilateral lower extremity.  Accordingly, the Board finds that there is no basis for a separate rating for a neurological disability beyond the current ratings for radiculopathy.  See 38 C.F.R. § 4.124a.

The Board further notes that it has considered the Veteran's various statements regarding the difficulty he experiences with standing, walking, prolonged sitting, bending, lifting, climbing stairs, and performing activities of daily living during flare-ups.  It has also considered his subjective symptoms, including constant pain and decreased range of motion, as well as his use of a cane, when determining what disability rating is appropriate.  However, the Board concludes that the medical findings of record are of greater probative value than the Veteran's lay assertions, and that the 20 percent rating now assigned for the entire period under review adequately addresses his symptomatology.  Indeed, it appears that some of the Veteran's lay reports are inconsistent with other evidence of record, or otherwise call into question the reliability of the Veteran's reporting.  

For instance, while the Veteran has reported problems with sitting for long periods of time, in his 2009 SSA disability application, he reported that he spends his day reading, napping, watching TV, and "us[ing] the laptop most of the day in bed       or the recliner," then eats dinner, watching TV, and then going to bed.  Such a description suggests a significant amount of sitting.  He also reported in December 2012 that he eats mostly out at fast food restaurants, which also suggests sitting.  Additionally, the Board finds it noteworthy that the Veteran did not report to SSA or VA examiners his history of going to school for architecture and working at an architecture firm in 2006 and 2007 after he stopped working as an air conditioning technician in 2003.  The Board also points out that while the Veteran was frequently noted to use a cane throughout the record, he was also noted at times to walk without assistance and/or with a steady or normal gait, such as in February and March 2013.  Finally, on at least one occasion, when he was seeking treatment for his back in June 2013, he was noted to exhibit drug-seeking behavior.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the orthopedic manifestations of the Veteran's low back disability, or separate ratings for neurologic disability other than the bilateral lower extremity radiculopathy, and the claim is denied.

The Board has also considered whether the Veteran's degenerative disc disease with mild spondylosis of the lumbar and thoracolumbar junction presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and subjective symptoms, and provide for additional or more severe symptoms than currently shown by          the evidence, such as forward flexion limited to 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of         the entire spine, and neurological manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of          the joints in particular, the rating schedule specifically contemplates factors such      as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R.   §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  In short, given the Veteran's symptoms and the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe his disability picture.  Thus, the first prong of the Court's three-part test has not been met, and remand of the issue decided herein for referral for extraschedular consideration is not required.  See id. at 116; Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim).

The Board acknowledges that the claim for a TDIU is being remanded.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  Thus, remand of the back claim is not required. 

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

A rating in excess of 20 percent for degenerative disc disease with mild spondylosis of the lumbar and thoracolumbar junction is denied.


REMAND

The Board notes that a claim for a TDIU was denied by a June 2010 rating decision, and the Veteran did not appeal that denial.  Subsequent to that time, the Veteran has again raised the issue.  The Veteran's prior representative noted the Veteran was in receipt of SSA benefits due to his prostate cancer and his back, although the 2015 VA examiner noted the Veteran's back disability would not preclude sedentary employment.  

However, to ensure appropriate due process has been provided, the Veteran should be issued notice pursuant to the VCAA regarding his claim for a TDIU.  In addition, he should be asked to complete an Application for Increased Compensation Based on Unemployability, to provide updated information including his architecture training and work at an architecture firm in 2006 and 2007, as noted in a VA treatment records dated in January 2006 and January 2007.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice concerning a claim for entitlement to a TDIU.  In addition, ask the Veteran to fully and accurately complete a VA Form     21-8940, Application for Increased Compensation Based on Unemployability.

2.  After conducting any additional development    deemed necessary, adjudicate the claim for entitlement    to a TDIU, to include whether referral for extraschedular consideration is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


